The plaintiff recovered a verdict awarding damages for injuries alleged to have been suffered because of the negligent operation of one of the defendant’s trains, as she was about to alight at a railway station.
This verdict was set aside and a new trial granted. 126 Me., 596.
When the testimony had been fully taken out at the second trial, a motion was addressed to the Court to direct a verdict for the defendant. The motion was granted, verdict set aside, and the plaintiff has taken appeal.
Another exception was saved to the plaintiff during the trial, but since it was not argued, we are concerned only with the issue whether verdict was properly directed.
The attention of the Court is called to the time and manner of *548leaving the train. The same witnesses as at the former trial repeat their testimony, with all the evidence of contributory negligence formerly adduced, and in some instances rendering it more apparent ; and one, husband of the plaintiff, heard for the first time at the second trial, brings additional proof of such negligence of the plaintiff.
L. B. Waldron and Fred W. Brown, for plaintiff.
George E. Fogg, for defendant.
No new material fact as to the conditions existing at the time of the accident or the acts of the parties was presented.
Under such circumstances, upon motion for directed verdict, but one course was open to the presiding judge. Bryant v. Payer Co., 103 Me., 32. Exceptions overruled.